EXHIBIT 10.1

Confidential

Execution Version

Amendment No. 1 to
Subscription Agreement

This Amendment No. 1 (this “Amendment”) to the Subscription Agreement dated as
of June 11, 2019 (the “Subscription Agreement”), by and between Synlogic, Inc.
(the “Company), a Delaware corporation, and Ginkgo Bioworks, Inc. (the
“Purchaser”), is made effective as of April 1, 2020, by and between Company and
the Purchaser.

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser and the Company entered into the Subscription Agreement
pursuant to which the Company sold Securities to the Purchaser; and

 

WHEREAS, the Company and the Purchaser wish to revise Section 5.4 of the
Subscription Agreement to clarify the parties’ intent and spirit of the
arrangement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.

Undefined Terms. All capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to them in the Subscription Agreement.

 

2.

Amendment to the Subscription Agreement.  The Subscription Agreement is hereby
amended as follows:

 

 

a.

Section 5.4 of the Subscription Agreement is hereby amended and restated in its
entirety as follows:

 

“5.4Use of Proceeds. The Company will use the proceeds from the offering to
progress and expand its pipeline, including initiating three new programs in the
first six months following the Closing Date (the “Initial Period”) and six new
programs in the 12 months following the Initial Period.”

 

3.

No Other Changes.  Except as specifically amended and modified hereby, the
Subscription Agreement is and shall continue to be in full force and effect, and
is hereby in all respects ratified and confirmed.

4.

Effectiveness.  This Amendment shall be effective as of the date first written
above.

5.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Amendment shall become binding when one or more
counterparts thereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

6.

Captions.  The captions to the sections and paragraphs of this Amendment are for
the convenience of the parties only and are not part of this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXHIBIT 10.1

Confidential

Execution Version

In Witness Whereof, the parties hereto have caused this Amendment to the
Subscription Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

SYNLOGIC, INC.

 

 

 

 

 

 

 

/s/ AOIFE BRENNAN

 

 

 

Name: Aoife Brennan

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

Address for Notice:

 

 

 

Synlogic, Inc.

 

 

 

301 Binney St, Suite 402

 

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

Email: Contracts@synlogictx.com

 

 

 

Attention: Legal Department

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 10.1

Confidential

Execution Version

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

 

 

Ginkgo Bioworks, Inc.:

 

 

 

 

 

 

 

 

 

 

 

/s/ JASON KELLY

 

 

 

Name:  Jason Kelly

 

 

 

Title:  CEO

 

 

 

 

 

